EXHIBIT 10.4

March 16, 2007

Peter P. Sach

54 Gentry Drive

Fairhaven, NJ 07704

 

RE: Amendment No. 1 to Offer Letter (the “Amendment”)

Dear Peter:

In connection with the Offer Letter dated July 5, 2001 (the “Letter”) by and
between Arbinet-thexchange, Inc., a Delaware corporation (the “Company”), and
you, you and the Company desire to amend certain provisions of the Letter as
follows:

1. The section entitled “Termination of Employment” of the Letter is amended by
deleting such section in its entirety and substituting therefore the following:

“Termination of Employment:

 

  a. In the event that your employment hereunder is terminated by the Company
(A) without cause or (B) by you for Good Reason (as defined below) within six
(6) months following a Change of Control (as defined below), the Company will
pay you, subject to your compliance with this and paragraphs b, c and d
following, (i) any unpaid base salary through the date of termination and any
accrued vacation; (ii) severance pay equal to twelve (12) month’s base salary at
the rate in effect on the date of termination; (iii) an amount reimbursing you
for the applicable premium payment for any COBRA coverage payable under a
Company health or welfare plan for you and your dependents during the twelve
(12) month period following the date of termination (the “Twelve Month Period”);
and (iv) an amount equal to any employer contribution that would have been made
by the Company pursuant to any retirement plan of the Company on your behalf and
you remained employed by the Company during the Twelve Month Period assuming you
contributed the maximum amount to such plan. Notwithstanding the foregoing, the
amounts paid to you pursuant to subsections (iii) and (iv) of this paragraph
(a) shall not exceed $25,000.

 

  b. In the event your employment hereunder is terminated for any other reason,
the Company will pay you any unpaid base salary and compensation for accrued
vacation through the date of termination.



--------------------------------------------------------------------------------

  c. In addition, in all termination events, except as specifically provided in
the Relocation Expense Repayment section, the Company will pay you any other
amounts or benefits owing to you under the then applicable employee benefit
plans and programs of the Company in accordance with such plans and programs.

 

  d. For purposes of this letter, “cause” shall mean any of the following:
(w) your willful misconduct in the performance of your duties to the Company, or
your willful failure to implement any legal policy of the Company,
(x) conviction of or plea of guilty or any plea other than “not guilty” to a
felony; (y) the violation by you of any material provision of this letter which
either is not cured within ten days after a written notice is given to you by
the Company or constitutes a habitual breach; or (z) your dishonesty,
misappropriation of fraud with regard to the property of the Company or its
affiliates.

 

  e. For purposes of this letter, “Change of Control” shall mean a change in
ownership or control of the Company effected through any of the following
transactions:

 

  (I) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, or

 

  (II) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets, or

 

  (III)

the closing of any transaction or series of related transactions pursuant to
which any person or any group of persons comprising a “group” within the meaning
of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934 Act (other than the
Company or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, the Company) becomes directly or indirectly the beneficial
owner (within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934)
of securities possessing (or convertible into or exercisable for securities
possessing) more than fifty percent (50%) of the total combined voting power of
the Company’s securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series



--------------------------------------------------------------------------------

 

of related transactions, whether such transaction involves a direct issuance
from the Company or the acquisition of outstanding securities held by one or
more of the Company’s existing stockholders.

 

  f. For purposes of this letter, “Good Reason” means, without your written
consent:

 

  (I) a material adverse change in your title or the duties assigned to you;

 

  (II) any material failure by the Company to comply with the provisions of this
letter; or

 

  (III) any requirement by the Company that your primary office location be
other than in the states of New York, New Jersey or Connecticut.”

2. Except as specifically amended by this Amendment, the Letter shall remain in
full force and effect in accordance with its terms.

3. This Amendment may be executed in counterparts, each of which will be deemed
an original, but all of which taken together will constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If the foregoing accurately reflects the understanding of the parties hereto,
please so indicate by executing both originals of this Amendment in the space
provided below and returning one executed original to us.

 

    ARBINET-THEXCHANGE, INC.     By:  

/s/ J. Curt Hockemeier

    Name:   J. Curt Hockemeier     Title:   President and Chief Executive
Officer AGREED AND ACCEPTED:      

/s/ Peter P. Sach

      Peter P. Sach      